EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Miguel Villarreal, on 5/27/21.
The application has been amended as follows: 

In the claims:
(currently amended)  A computer-implemented method performed by a platform executed by one or more computing devices, the method comprising:
a computer server receiving an electronic transmission of assessment data from at least one external assessment service; 
the assessment data comprising at least one assessment having at least one respective question, category data describing at least one category associated with each respective question of the at least one assessment, score data describing a plurality of original scores based on a response of an individual to the at least one respective question on the at least one assessment;
the computer server normalizing the assessment data wherein the original scores are assigned a normalized score based on a  uniform scoring scale;
the computer server receiving an electronic transmission of outcome data indicating at least one outcome associated with at least one course that includes the at least one assessment;
the computer server analyzing the assessment data and the outcome data to determine analysis results, including comparing the outcome data to the category data to identify at least one gap in coverage of the outcome data by the at least one assessment; 
the computer server electronically transmitting the analysis results, including the at least one identified gap, through at least one interactive dashboard accessible via a user computing device;
receiving, by the platform, accreditation information describing one or more accreditation criteria;
comparing, by the platform, the accreditation information to the outcome data; 
determining, by the platform, based on the comparing, the at least one gap that identifies at least one discrepancy between the one or more accreditation criteria and the at least one outcome; and
wherein the platform comprises an analysis engine having a plurality of modules, the at least one interactive dashboard through which the analysis results are presented, and a reporting interface, said platform, said analysis engine, said plurality of modules, said at least one interactive dashboard, and said reporting interface comprising a medium through which the receiving, normalizing, receiving, analyzing and presenting steps occur.

(canceled)  

(original)  The method of claim 1, wherein the at least one gap identifies at least one question that is not associated with at least one category in the assessment data.

(original)  The method of claim 1, wherein the at least one gap identifies at least one outcome for which none of the questions on the at least one assessment is associated with a category corresponding to the at least one outcome.

(original)  The method of claim 1, wherein the at least one gap identifies a discrepancy between distribution weights of outcomes associated with a course compared to distribution weights of categories associated with at least one assessment included in the course. 

(canceled) 

(currently amended)  The method of claim 1, further comprising:
generating, by the platform, at least one report that describes on or more accreditation criteria that are satisfied by the outcome data; and 
communicating, by the platform, the at least one report to an entity that provided the accreditation information.

(original)  The method of claim 1, wherein:
the outcome data includes a first set of metadata tags that describe the at least outcome for the at least one course;
the category data includes a second set of metadata tags that describe the at least one category associated with questions included in the at least one assessment; and
analyzing the assessment data and the outcome data includes determining a mapping between each of the first set of metadata tags and one or more corresponding tags included in the second set of metadata tags.

(original)  The method of claim 1, wherein:
the outcome data includes at least one syllabus of the at least one course; and
analyzing the outcome data includes performing a natural language analysis of at least one syllabus to determine the at least one outcome associated with the at least one course.

(currently amended)  A system comprising:
at least one processor; and
a memory communicatively coupled to the processor, the memory storing instructions which, when executed by the at least one processor, instruct the at least one processor to perform operations comprising:
receiving an electronic transmission of assessment data from at least one external assessment service; 

normalizing the assessment data wherein the original scores are assigned a normalized score based on a uniform scoring scale;
receiving an electronic transmission of outcome data indicating at least one outcome associated with at least one course that includes the at least one assessment;
analyzing the assessment data and the outcome data to determine analysis results, including comparing the outcome data to the category data to identify at least one gap in coverage of the outcome data by the at least one assessment; 
electronically transmitting the analysis results, including the at least one identified gap, through at least one interactive dashboard;
receiving, by a platform, accreditation information describing one or more accreditation criteria;
comparing, by the platform, the accreditation information to the outcome data; 
determining, by the platform, based on the comparing, the at least one gap that identifies at least one discrepancy between the one or more accreditation criteria and the at least one outcome; and
said analysis engine, said plurality of modules, said at least one interactive dashboard, and said reporting interface comprising a medium through which the receiving, normalizing, receiving, analyzing and presenting steps occur.

(canceled) 

(original)  The system of claim 10, wherein the at least one gap identifies at least one question that is not associated with at least one category in the assessment data.

(original)  The system of claim 10, wherein the at least one gap identifies at least one outcome for which none of the questions on the at least one assessment is associated with a category corresponding to the at least one outcome.

(original)  The system of claim 10, wherein the at least one gap identifies a discrepancy between distribution weights of outcomes associated with a course compared to distribution weights of categories associated with at least one assessment included in the course.

(canceled)

(currently amended)  The system of claim 10, the operations further comprising:
generating, by the platform, at least one report that describes on or more accreditation criteria that are satisfied by the outcome data; and
communicating, by the platform, the at least one report to an entity that provided the accreditation information.

(original)  The system of claim 10, wherein:
the outcome data includes a first set of metadata tags that describe the at least outcome for the at least one course;
the category data includes a second set of metadata tags that describe the at least one category associated with questions included in the at least one assessment; and 
analyzing the assessment data and the outcome data includes determining a mapping between each of the first set of metadata tags and one or more corresponding tags included in the second set of metadata tags.

(original)  The system of claim 10, wherein:
the outcome data includes at least one syllabus of the at least one course; and 
analyzing the outcome data includes performing a natural language analysis of at least one syllabus to determine the at least one outcome associated with the at least one course.

(currently amended)  One or more non-transitory computer-readable storage media storing instructions which, when executed, cause at least one processor to perform operations comprising:
receiving an electronic transmission of assessment data from at least one external assessment service; 
the assessment data comprising at least one assessment having at least one respective question, category data describing at least one category associated with each respective question of the at least one assessment, score data describing a plurality of scores each assigned based on a response of an individual to a question on the at least one assessment;
receiving an electronic transmission of outcome data indicating at least one outcome associated with at least one course that includes the at least one assessment;
analyzing, by a platform, the assessment data and the outcome data to create analysis results,
the analysis results including comparing the outcome data to the category data to identify at least one gap in coverage of the outcome data by the at least one assessment; and
electronically transmitting the analysis results, including the at least one identified gap, to at least one interactive dashboard accessible via a user computing device;
receiving, by the platform, accreditation information describing one or more accreditation criteria;
comparing, by the platform, the accreditation information to the outcome data; 
determining, by the platform, based on the comparing, the at least one gap that identifies at least one discrepancy between the one or more accreditation criteria and the at least one outcome; and
wherein the platform comprises an analysis engine having a plurality of modules, the at least one interactive dashboard through which the analysis results are presented, and a reporting interface, said platform, said analysis engine, said plurality of modules, said at least one interactive dashboard, and said reporting interface comprising a medium through which the receiving, normalizing, analyzing and presenting steps occur.

(previously amended)  The one or more non-transitory computer-readable storage media of claim 19, the operations further comprising:
normalizing, by the platform, the assessment data to provide a same range of scores for a plurality of questions described in the assessment data.


Reasons for Allowance
Claims 1, 3-5, 7-10, 12-14, and 16-20 are allowed.  The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks filed 5/18/21, in addition to allowable subject matter indicated by the Examiner were found sufficient to overcome the rejections of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715